t c summary opinion united_states tax_court bamidele arike kolapo petitioner v commissioner of internal revenue respondent docket no 8217-06s filed date bamidele arike kolapo pro_se carrie l kleinjan for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure for and dollar_figure for after concessions we must decide whether petitioner is entitled to claim the remaining miscellaneous deductions in dispute background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference when the petition was filed petitioner resided in irvington new jersey petitioner was employed as a system administrator for medco health l l c medco in and petitioner worked primarily in medco’s parsippany new jersey office but sometimes worked in medco’s franklin lake new jersey office in and she worked in franklin lake in april june and september petitioner claimed deductions on schedules a itemized_deductions for charitable_contributions of dollar_figure in and dollar_figure in respondent disallowed the dollar_figure noncash portions of these claimed charitable_contributions for both and petitioner subsequently substantiated greater charitable_contributions than she had originally claimed on her returns and respondent conceded that petitioner was entitled to deductions of dollar_figure for and dollar_figure for unless the standard_deduction is more advantageous petitioner also provided documentation to substantiate that she paid union dues of dollar_figure in and dollar_figure in and tax preparation fees of dollar_figure in both and respondent concedes that the union dues expenses and the tax preparation fees are deductible but only to the extent they exceed percent of petitioner’s adjusted_gross_income see infra note of and july august and september of petitioner worked in parsippany during the remaining months of each year petitioner timely filed federal_income_tax returns in which she reported adjusted_gross_income of dollar_figure for and dollar_figure for on date respondent issued two separate notices of deficiency for and respectively petitioner timely filed a petition with this court regarding both and the following miscellaneous deductions remain in dispute miscellaneous expense vehicle expense parking fees tolls transportation business_expenses work materials work_clothes and cleaning expenses dollar_figure big_number big_number dollar_figure big_number big_number petitioner provided no receipts or contemporaneous_records to substantiate any of her claimed miscellaneous expenses in date after the irs informed petitioner her returns were being audited and on the recommendation of her accountant petitioner prepared logs from memory relating to her sec_67 allows miscellaneous_itemized_deductions only to the extent that the aggregate of such deductions exceed sec_2 percent of adjusted_gross_income whether the miscellaneous deductions are allowed will affect whether it would be more beneficial for petitioner to itemize or claim the standard_deduction in either or miscellaneous expenses petitioner’s logs indicate that she drove her vehicle miles each week for work paid dollar_figure each week to clean her work_clothes and lab coat and paid dollar_figure each month for a cell phone used in conjunction with her work during and petitioner’s logs of her mileage did not distinguish between the days she worked in parsippany and the days she worked in franklin lake nor did the logs provide the route she took to get to franklin lake when she worked there parsippany and franklin lake are in the same metropolitan area both less than miles from petitioner’s home petitioner used her cell phone for personal_use as well as to communicate with her employer discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the pursuant to sec_7491 the burden_of_proof as to factual issues may shift to the commissioner where the taxpayer introduces credible_evidence and complies with substantiation requirements maintains records and cooperates fully with reasonable requests for witnesses documents and other information petitioner has not met the requirements of sec_7491 claimed deduction rule a 503_us_79 292_us_435 taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs additionally taxpayers bear the burden of substantiating the amount and purpose of each item they claimed as a deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_162 generally allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business such expenses must be directly connected with or pertain to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs a trade_or_business includes the trade_or_business of being an employee 91_tc_352 sec_1_162-17 income_tax regs whether an expenditure satisfies the requirements of sec_162 is a question of fact 320_us_467 respondent argues that petitioner has failed to substantiate the claimed miscellaneous expenses remaining in dispute the only records petitioner produced at trial were logs of her estimated mileage cell phone expenses and cleaning expenses which she wrote from memory after she found out her returns were going to be audited first we will address petitioner’s vehicle expenses expenses for transportation between a taxpayer’s residence and his or her place of business or employment are generally considered personal expenses the deduction of which is prohibited by sec_262 see 413_us_838 326_us_465 sec_1_162-2 sec_1_262-1 income_tax regs however the costs of going from one business location to another generally are deductible under sec_162 revrul_55_109 1955_1_cb_261 petitioner worked in franklin lake during only months per year in and and testified that even then she worked there only two or three times a week yet petitioner’s logs indicate that she drove miles between her home and franklin lake during every week of and at trial petitioner acknowledged her mileage logs were incorrect but failed to elaborate on that acknowledgment she argued that when she worked in franklin lake she drove from her home to parsippany and then from parsippany to franklin lake but never directly from her home to franklin lake however petitioner was unsure of herself and unclear when she tried to explain the mileage traveled for purposes of her claimed deduction given the contradictory nature and general unreliability of petitioner’s testimony and the evidence produced we find that petitioner has failed to substantiate her and vehicle expenses next we must address petitioner’s cleaning expenses petitioner provided no receipts to substantiate her cleaning expenses as we have already established petitioner’s logs are unreliable and insufficient to substantiate those expenses additionally petitioner failed to show that she was required to wear a uniform to work thus failing to prove that her cleaning expenses met the ordinary and necessary business requirement under sec_162 accordingly we sustain respondent’s determination to disallow petitioner’s deduction for her cleaning expenses we must next address petitioner’s cell phone expenses as a general_rule sec_262 prohibits a deduction for expenses that are personal in nature the prohibition of sec_262 regarding the deductibility of personal expenses takes precedence over the allowance provision of sec_162 66_tc_515 affd 591_f2d_1273 9th cir and a taxpayer must demonstrate that the expenses at issue were different from or greater than what he would have spent for personal purposes 21_tc_170 petitioner used her cell phone in and for personal as well as business purposes the dollar_figure she paid each month for cell phone usage during the years in issue was a standard monthly charge while petitioner may have used her cell phone for business as well as personal purposes there is no indication that she paid any more than she would have had she not used it for work accordingly we find that sec_262 prohibits petitioner from claiming her cell phone expense deductions finally with regard to the remaining expense deductions in dispute petitioner produced no contemporaneous books records or receipts to substantiate them petitioner having failed to substantiate the deductions for those expenses we find that petitioner is not entitled to them we hold that petitioner is not entitled to any of the disallowed miscellaneous deductions in dispute as a result we note that the standard_deduction for the years in issue might be more advantageous to petitioner than the allowed itemized at trial petitioner submitted a document indicating that total union dues of dollar_figure were paid on her behalf in petitioner argued at trial that this was the proper amount of union dues she paid in however without more evidence that petitioner actually paid this amount and given the unreliability of petitioner’s other testimony and evidence we find that petitioner is entitled to only the amount stipulated with respondent see supra note deductions therefore that determination will be based on the calculations of the parties to reflect the foregoing decision will be entered under rule
